Title: Thomas Jefferson to William H. Crawford, 5 January 1818
From: Jefferson, Thomas
To: Crawford, William Harris


                    
                        Dear Sir
                        Monticello
Jan. 5. 18.
                    
                    The death of Genl Kosciuzko, which I see announced in the papers in a form leaving no doubt of it’s truth, makes it a duty in me to trouble you with this letter. he possessed, as you know, a considerable sum of money in our funds. when he left the US. in 1798. he authorised me, by a power of attorney, to superintend the transaction of his business here, which has accordingly been done thro’ the agency of mr Barnes, under my direction and sanction. but he at the same time, left with me an Autograph will making an eleemosinary disposition of his property, of which will he named me executor. some doubts arise in my mind as to the court in which this will must be proved, and myself qualified to execute it. as it is essential that this should be in a court which the government will think of competent cognisance of the case, to authorise their placing the money under the trust, I have taken the liberty of stating the case to the Attorney General, who is particularly acquainted with our laws, by whose advice and your sanction, I wish to be governed. the hope that a probat & qualification in our state courts will be sufficient, is nourished by me, merely in consideration of the difficulty with which I could take a long journey. altho’ Genl Kosciuzko, in his last letter to me of Sep. 15. uses expressions which shew that his purpose had not been changed, yet I shall withold proving the will until I shall hear particularly from the friends in his confidence, who were probably about him at the time of his death, & who will doubtless inform me of the event, and of any particulars which ought to be known. I pray you to be assured of my highest respect & consideration.
                    Th: Jefferson
                